 1    Douglas A. Prutton, Esq.
      State Bar No. 118300
 2    LAW OFFICES OF DOUGLAS A. PRUTTON
      1985 Bonifacio Street, Suite 101
 3    Concord, CA 94520
      Ph:    (925) 677-5080
 4    Fax: (925) 677-5089
 5    Attorney for Plaintiff
      PHILLIP MORILLAS
 6
 7

 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                          OAKLAND DIVISION
11
12
                                                      CASE NO. 3.-18-CV-07612-CRB
13   PHILLIP MORILLAS
14                             Plaintiff,             STIPULATION OF DISMISSAL AND
                                                      [PROPOSED] ORDER
15
16   vs.
17
     ELAVON, INC, and DOES 1-50,
18
19
                               Defendants.
20
21
22
23
24
25

26

27

28


                                                        STHP1LATION OF DISMISSAL AND [PROPOSEDj ORDER
                                                                                       3:18-C V-07612-CRB
 1          WHEREAS, Plaintiff Phillip Morillas filed his complaint in state court on February 1,
 2   2018, which defendant removed to this Court on or about December 19, 2018;
 3
            WHEREAS, plaintiff and defendants settled this matter on or about July 12, 2019;
 4
 5
            THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff Phillip Morillas
 6
     and defendants through their designated counsel that the above captioned action should be
 7
     dismissed with prejudice as to all of the named and Doe defendants pursuant to FRCP
 8
     41(a)(1)(A). The parties further stipulate that the parties shall bear their own attorney’s fees,
 9
     expenses and costs.
10
            IT IS SO STIPULATED.
11
12
13         Dated: July 15, 2019                    LAW OFFICES OF DOUGLAS A. PRUTTON

14
15                                                                           7Z
16                                                 Donbas A Prutton
                                                   Attorijey/fW Plaintiff Phillip Morillas
17
18
19         Dated:   j3o,2t>iq
                        )                          SEYFARTH SHAW, LLP

20

21
22                                                 Minal Haymond #         j
                                                   Attorney for Defendant Elavon Inc.
23

24

25

26

27

28


                                                              STllPtLATION OF DISMISSAL AND [PROPOSED] ORDER
                                                                                              3:18-CV-07612-CRB
 1           The Court having considered the stipulation of the parties, and good cause appearing
 2   therefore, orders as follows:
 3
             1.     The action is dismissed with prejudice as against all named and DOE defendants
 4
                    pursuant to FRCP 41(a)(1)(A).
 5
 6          2.      Each party shall bear their own costs and attorneys’ fees.

 7
 8
 9          Dated: September 3, 2019
                                                  Honorable Judge Charles R. Breyer
10                                                United States Judge
                                                  Northern District of California
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27

28


                                                            ST11PILATION OF DISMISSAL AND [PROPOSED] ORDER
                                                                                            3:I8-CV-076I2-CRB
